IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF DELAWARE
F45 TRAINING PTY LTD., :
Plaintiff,
v, : C.A. No, 20-1194-LPS
BODY FIT TRAINING USA INC., .

Defendant.

 

FISCALNOTE, INC.,

 

Plaintiff,
v. : C.A. No. 20-1736-LPS
QUORUM ANALYTICS, INC., :
Defendant.
LOGANTREE LP,
Plaintiff,
v. : CA. No. 21-385-LPS
FOSSIL GROUP, INC., :
Defendant.

 

 

MEMORANDUM ORDER
At Wilmington, this 2nd day of July 2021:
WHEREAS, Defendants in the above-listed cases filed Rule 12 motions to dispose of
patent infringement claims on the bases that certain patent claims are invalid under 35 U.S.C.

§ 101, because they are allegedly directed to patent ineligible subject matter;

 
WHEREAS, the above-listed cases brought by F45 Training Pty Ltd. (“F453”),
FiscalNote, Inc. (“FiscalNote”), and LoganTree LP (“LoganTree”) are unrelated to each other;

WHEREAS, the Court heard oral argument in all the above-listed cases on June 25, 2021,
and has considered the parties’ respective briefs and related filings;!

WHEREAS, the Court continues to find that its procedure of addressing multiple Section
101 motions from separate cases in one hearing is an efficient use of judicial resources and a
beneficial tool for resolving the merits of Section 101 motions;

NOW, THEREFORE, IT IS HEREBY ORDERED that, with respect to the above-
listed F45 case, Defendant’s Rule 12 motion (C.A. No. 20-1194 D.I. 22) is DENIED;

If IS FURTHER ORDERED that, with respect to the above-listed LoganTree case,
Defendant’s Rule 12 motion (C.A. No. 21-385 D.I. 10) is DENIED; and

IT IS FURTHER ORDERED that, with respect to the above-listed FiscalNote case,
Defendant’s Rule 12 motion (C.A. No, 20-1736 D.I. 10) is GRANTED.

The Court’s Order is consistent with the bench ruling announced at the hearing on June
25, 2021, pertinent excerpts of which follow:

‘All three motions I’m ruling on today arise under Federal Rule of Civil Procedure

12(b)(6) and contend that there is a failure to state a claim upon which relief can be

granted. There is-no dispute among the parties as to what the standard is for Rule

12(b)(6) motions here in the Third Circuit.

.., All the motions, of course, present issues under Section 101 relating to patent

eligibility. And I will be applying the now familiar two-step framework for patent

eligibility set out by the Supreme Court in Alice.[*]

Under Section 101, an invention directed to laws of nature, physical phenomenon,

or abstract ideas is not patentable. To determine if an invention is patent ineligible,
the Court must first determine if the claims are directed to a patent ineligible

 

! District Judge Leonard P. Stark and Magistrate Judge Christopher J. Burke jointly presided
throughout the argument. The Court adopts the full bench ruling.

2 Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US. 208 (2014).
2

 

 
concept. If so, then the Court will look for an element or a combination of elements
that is sufficient to ensure that the patent in practice amounts to significantly more
than a patent upon the ineligible concept itself. If and only if the defendant prevails
at both steps one and two, the Court may declare the patent not eligible for patenting
and dismiss the patent infringement complaint.

For further recitation of the legal standards that I have done my best to apply today,
I... also adopt by reference the legal standards as set out more recently by the
Federal Circuit in the Simio v. FlexSim Software Products case.[°]

[With that background, I’m going to address the specific motions in the order that
they were argued. The first case and the first motion arise[] in the 45 v. Body Fit
case.... For the reasons I will explain, that motion is denied.

F45 asserts in its complaint that Body Fit infringes one or more claims of U.S.
Patent No. 10,143,890, which I will refer to as the ’890 patent, entitled “Remote
Configuration and Operation of Fitness Studios from a Central Server.”

First, on the issue of representative claims, the motion is directed to all of the claims
in the ’890 patent and so my ruling applies to all of those claims. Body Fit expressly
argued in its opening brief. . . that Claim 1 is representative of all the claims of the
’890 patent,[“] and F45 did not respond to this contention or challenge it in any way
in its answering brief.

 

Nonetheless, in its checklist letter, F45 for the first time argued that Claim 1 is
representative only of the independent claims, that is, Claims 1, 3, and 7 to 9.17]

F45 waited too long to make this argument, and its challenge to the
representativeness of Claim | is untimely and therefore waived. Given the Court’s
analysis and particularly its conclusion that Body Fit has not shown, at least at this
time, that Claim 1 is ineligible for patenting, F45’s waiver has no consequence.

 

The Court will... analyze only Claim 1, and based on denying the motion with
respect to Claim 1, the Court will therefore deny the motion with respect to all
claims of the *890 patent.

 

As for claim construction, no party in this case contends that claim construction
must be performed before ruling on the 101 issues.

I’ll turn to the 101 analysis. First, step one. At step one of the Alice test, the Court
agrees that... Claim 1 of the ’890 patent is directed to the abstract idea of storing,

 

3 Simio, LLC v. FlexSim Software Prods., Inc., 983 F.3d 1353 (Fed. Cir. 2020).
4 DI. 23 at 4-5,
>D.1. 43 at 1.

 
sending, and retrieving information over a network, ... [This] is an abstract idea,
and it is a fair characterization of the claim. It does not oversimplify the claim.

F45 concedes that the bare idea of storing and retrieving information is abstract, as
is storing, sending, and retrieving information.[°] ... The Court’s conclusion that
this is in fact what Claim 1 is directed to is based largely on the plain language of
Claim 1, which recites ... five steps, four of which are clearly abstract based on
Federal Circuit precedent.

These are the steps of retrieving a file, communicating a file, receiving the file, and
communicating directions from the studio computer to exercise station displays.
[A] fifth step brings in a person to periodically physically [re]distribute the exercise
stations, and while that one is not as clearly abstract, it does not render Claim 1
overall anything other than directed to an abstract idea for reasons I will get to.

Retrieving, communicating, receiving, and displaying are the type of functional
non-specific results-oriented claim language, which the Federal Circuit has
repeatedly told us is indicative of an abstract idea. I would cite, for example, the
Interval Licensing decision,{"] ... Two-Way Media,[*] ... and In re TLI
Communications.[°|

That other step, the fourth one listed in the claim, ... require[s] physically
redistributing the exercise station[s], which appears to require a human staff
member to perform it. This is a tangible physical step, but it is not a barrier to the
conclusion that the claim is directed to an abstract idea.

_.. [W]e know that from a number of cases, including very recently the Yu v. Apple
decision['®] . . . which found abstract and ineligible claims performed with a digital
camera, and where the Federal Circuit said, “whether a device is a tangible system
(in § 101 terms, a ‘machine’) is not dispositive.”[!"]

And in In re TLI Communications,["] ... the Federal Circuit said, “[nJot every
claim that recites concrete, tangible components escapes the reach of the abstract

 

® DAL. 26 at 15.
7 Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45 (Fed. Cir. 2018).

8 Two-Way Media Ltd. v. Comcast Cable Comme’ns, LLC, 874 F.3d 1329, 1337-38 (Fed. Cir.
2017).

9 Inve TLI Comme’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016).
10 Yu y, Apple Inc., 2021 WL 2385520 (Fed. Cir. June 11, 2021).
il Yd. at *3 n.2 (internal quotation marks and citations omitted).

122 TEI Comme’ns, 823 F.3d at 611.

 

 
idea inquiry.” And in Chamberlain Group,['*].. . the court said, “[w]ithout more,
the mere physical nature of the plaintiff’s claim elements, e.g. controller interface
and wireless data transmitter, is not enough to save the claims from abstractness.”

So, this fourth step does not alter the conclusion, nor, I should add, does the fact
that some of the other steps arguably also require physical components, 1.e., the
exercise equipment and the display. So that’s the claim language.

The specification does not help F45 at step one, as nowhere does the specification
state that the claims are directed to something other than the abstract idea of storing,
sending, and retrieving information over a network. That silence is not dispositive,
but it is another indication here that the claims are directed to an abstract idea.

Yet another clue that this claim is directed to an abstract idea is the fact that it can
be performed by a human, albeit less efficiently and far [more] slow/ly], and it can
be practiced with generic computer components. We can refer to this as the mental
process test, and in my view, it continues to be used by the Federal Circuit as a clue
that the Court can consider especially in conducting the step one analysis. For
example, the Synopsys v. Mentor Graphics decision["] ... reaffirms ... the
usefulness of this type of analysis even after Alice and Mayo.["°]

Body Fit here persuasively analogizes the steps of the claim to the hypothetical gym
employee who maintains a variable class schedule, sets up equipment, and
demonstrates exercises to gym members.['*]

F45’s5 reliance on McRO[!”] ... is unpersuasive. In McRO, the court emphasized
that the defendants had not offered any evidence that the claimed process was
previously performed by humans. Here, however, as noted, the Court is persuaded
based on undisputed common human experience that the claimed processes were
or at least could have been performed by humans. And for that, I would additionally
cite the example that defendant put in [its] briefing, which I recall related to... a
middle school gym class.['*]

F45 also relies on the Peloton decision[’*] of this Court, but I don’t see how Peloton
helps F45 at step one. It did not stand for the proposition at step one . . . that [any]

 

3 Chamberlain Grp. v. Techtronic Indus. Co., 935 F.3d 1341, 1348 (Fed. Cir. 2019).

i4 Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-47 (Fed. Cir. 2016).

15 Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012).

16 T).1, 23 at 14.

17 McRO, Inc. vy. Bandai Namco Games Am., Inc., 837 F.3d 1299 (Fed. Cir. 2016).

8.1. 23 at 17.

19 Peloton Interactive, Inc. v. Echelon Fitness, LLC, 2020 WL 3640064 (D, Del. July 6, 2020).
5

 
concrete improvement in the field of fitness is necessarily patent eligible. Instead,
as I read Peloton, it does not even address step one. In fact, . .. the Court says, “I
need not and do not decide whether the patents are directed to an abstract idea at
Alice step one.” [7°]

Nor is the claim language here like that which this Court considered in Align v.
3Shape,[*'] ... in which this Court determined that certain claims that simply
involved an abstract concept were not directed to an abstract idea. Here, by
contrast, for the reasons I tried to explain, the abstract idea lies at the heart of the
claim.

So that is my analysis on step one. I find defendant has done what it needs to do at
step one, but as I turn to step two, which I must given my conclusions at step one,
{ find that Body Fit fails, at least at this stage of the case, at step two.

At step two, the Court considers whether the claims contain an element or an
ordered combination that ensures that the patent in practice amounts to significantly
more than a patent upon the ineligible concept itself.

Here, the Court agrees with F45 that there is at least a fact dispute as to whether
Claim 1 of the ’890 patent claims an unconventional combination of structural and
functional elements that together address the problems of ... accessibility,
motivation, and scalability in the fitness industry.[??] .. . [T]he complaint plausibly
alleges that the claims enable a new fitness studio concept that motivates clientele
to turn up at the fitness studio and which also allows the benefit of being accessible
to lay clientele and being able to be scaled at ease to thousands of franchise[e]s.

It is undisputed that ... the invention only uses generic computer components.
{S]upport for this [is] at column 6 of the patent, but importantly there is a dispute
as to whether the combination of elements, including use of the generic computer
components, is well understood, routine, and conventional as of the date of the
invention[.]... [I]t is that dispute which precludes the Court from granting the
motion.

We know that that type of dispute precludes the Court from granting the motion
from cases like Bascom,|**] . . . which indicated that a non-conventional and non-
generic arrangement of [}conventional pieces may be patent eligible. In this case
at step two, the dispute in my view really comes down to whether the allegations in
the complaint related to conventionality, routineness, and whether this ordered

 

70 Td. at *3.
“1 Alien Tech., Inc. v. 3Shape A/S, 339 F. Supp. 3d 435, 449 (D. Del. 2018).
*2 See D.I. 26 at 3.

23 Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir.
2016).

 
combination is well understood. The dispute comes down to whether those
allegations are wholly divorced from the claim.

I conclude that [Plaintiffs allegations are not divorced from the claim. Instead,
they are sufficiently plausible and specific, not merely conclusory, and therefore
survive the Rule 12 motion.

As the Federal Circuit stated in Cel/spin[?“] and which I think applies here, and I
think Plaintiff has complied with, “[w]hile we do not read Aarrix to say that any
allegation about inventiveness, wholly divorced from the claims or the
specification, defeats a motion to dismiss, plausible and specific factual allegations
that aspects of the claims are inventive are sufficient. As long as what makes the
claims inventive is recited by the claims, the specification need not expressly list
all the reasons why this claimed structure is unconventional.”

F45 plausibly contends that the claim, including its specific physical structure and
function, amounts to something more than the practice of an abstract idea, and that
is the abstract idea of storing, sending, and retrieving information over a network.
I find support for that and for F45’s contention in the claim language.

For example, Claim | ... claims “one or more fitness studios each comprising a
plurality of exercise stations at which users perform associated exercise routines,
each exercise station having an associated display.” Exercise stations and the
displays at each of them are physical objects that are not accounted for in the
abstract idea. They are something more than just the practice of the abstract idea.

The claims then also claim that the studio information program file that is retrieved
for a current period is different from a studio information program file that was
retrieved for a previous period, thereby providing periodic variation of exercise
program[s]. And the claims also call out “periodically physically redistributing the
exercise stations.” These claim elements as well are not part of the abstract idea,
and they are not simply practicing the abstract idea.

I think dependent claims 4 and 6 add even more to the abstract idea. So in my view
then, the complaint plausibly alleges, particularly in paragraphs 19 to 21, that in the
prior art, the exercise studios did not employ technology-driven DPVSC
arrangements where the studio information was communicated from a central
location to facilitate streamlined studio configurations, flow management, and
exercise instruction[;] whereas the claimed invention does so and solves the
problem of motivation, accessibility, and scalability.[?*]

 

24 Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1317 (Fed. Cir. 2019).
45 See DI. 1 ff 19-21.

 
In further support of the Court’s conclusion, the complaint plausibly alleges
commercial success which is alleged ... to have been traceable to the patent and
which is arguably reflected in the articles that are incorporated by reference and
attached to the complaint[, That] further supports the plausibility of F45’s
contention that the combination of elements here captures something inventive.

At this early stage, Body Fit has not demonstrated that at the date of the invention,
the combination of elements of Claim 1 was routine, conventional, and well
understood, particularly as . . . the claim involves physical components|[:] exercise
machines, and displays.

One element requires human beings to move physical equipment around. The
patent expressly discusses how the invention solves the problem of keeping users
motivated to continue to go to fitness studios and . . . there are plausible allegations
that due to the use of the patented method, F45 has enjoyed tremendous commercial
success as supported by the materials attached to the complaint and where as well
the practice of the claim is plausibly alleged to have helped solve problems of
accessibility and scalability.

My bottom-line point is [that] with all . .. that I have just explained, Body Fit has
not shown at step two this is a case that can be or should be dismissed. It may be
that Body Fit will ultimately prove by the required clear and convincing evidence
that the claimed combination of elements was conventional, routine, and well
understood at the pertinent date, but the Court is unable to make that finding today
on the limited record and drawing all reasonable inferences in the plaintiff's favor,
as the Court is required to do.

We know from Aarrix,[**] ... that patent eligibility can be resolved at this early
stage “only when there are no factual allegations that, taken as true, prevent
resolving the eligibility question as a matter of law.” Body Fit will be permitted to
raise the step two issue on summary judgment if it believes that the way the
evidence develops as this case goes forward leaves [it] with a good faith basis to do
so. But at this point, as I have said, the motion to dismiss in this first case, P'45 v.
Body Fit, is denied.

[I’ll now] move on to the second case, LoganTree v. Fossil Group. In this case, we
have Fossil’s Rule 12(b)(6) motion. This motion is denied.

 

The motion is directed to U.S. Patent No. 6,059,576 entitled “Training and Safety
Device, System and Method to Aid in Proper Movement During Physical Activity.”

On the representative claim issue, there is an issue. There are three independent
claims — 1, 3, and 20 — and 182 dependent claims. Fossil contends that Claim 1 is
representative, and LoganTree agrees that it is representative of the three

 

 

26 Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).
8
independent claims, but the parties disagree over whether the dependent claims
need to be analyzed separately as well. As best as I can tell, the defendant failed to
address whether Claim 1 is representative of some subset of those dependent
claims, specifically, Claims 2 to 12, 14 to 19, and 21 to 29. In any event, given my
conclusion that Claim 1 is not patent ineligible, the Court will accept for purposes
of the pending motion that Claim 1 is representative of all claims of the °576 patent.
Therefore, on Fossil’s own logic, all claims of the °576 patent are not patent
ineligible. I will only address, therefore, Claim 1.

The parties agree that no claim construction is needed at this time, so I will turn to
the Alice analysis at step one.

The Court must analyze the focus of the claim, [that is,] its character considering
especially the patent’s claimed advance. I cite for those concepts, SAP,[?"] ... as
wellas... Finjan... .[?*]

Fossil argues that the representative claim is directed to the abstract idea of tracking
and monitoring movement, which is performed by receiving, interpreting, storing,
and responding to physical movement data. I take that recitation from [its] brief. (77
This is an abstract idea, but the claims are not directed to this abstract idea. Instead,
I conclude that Fossil’s proposed abstract idea oversimplifies what Claim 1 is
directed to. It is not fair to the claim.

Generalizing Claim 1 as being directed to tracking and monitoring movement is
inconsistent with the Federal Circuit’s instruction that courts be careful to avoid
oversimplifying [a] claim by looking at [it] generally and failing to account for the
specific requirements of the claim. I would cite for that the CardioNet decision./"]

Similarly, in McRO,["] the Federal Circuit told us [that] looking at the claim
generally and failing to account for the specific requirements of the claim is not a
basis on which the Court can find claims ineligible for patenting. ... And the
Federal Circuit warned us in Enfish . . . [that] “describing the claims [at] such a
high level of abstraction and untethered from the language of the claim[s] all but
ensures that the exceptions to Section 101 swallow the rule.”[°?] So that is not a
path I can go down, and I’m afraid that the abstract ideas articulated by the
defendant would wrongly take me down that path.

 

27 SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).
28 Finjan, Inc. v. Blue Coat Sys, Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018).
D1. 11 at 9.
30 CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358, 1371 (Fed. Cir. 2020).
31 McRO, 837 F.3d at 1313.
32 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).

9

 
Instead, the Court agrees with LoganTree that the claims of the ’576 patent are
specifically directed to an improvement of physical movement monitoring
devices.[*?].., This is evident to me from Claim 1 itself as well as the specification,
particularly the discussion in columns 1 and 2.

First, the claim is directed to a physical device. While that is not dispositive, it is
an important factor, and it is not at all reflected in the proposed abstract idea. More
specifically, the claim is directed to a device having both a motion sensor and a
microprocessor. This specific combination of physical components is not reflected
in the proposed abstract idea offered by the defendant. It seems to be important to
the claims how the sensor and the processor share the various functions. But again,
Fossil’s proposed abstract idea does not take any account of this. The specific
arrangement between the sensor and the microprocessor, according to the
specification, contributes to the improvement that the claimed device “gives instant
information to the wearer at the moment of incorrect movement and also records
the information for future reference and analysis.”[?*] That is a quote in part from
the °576 patent... , and the specification indicates that the prior art devices lack
these functionalities. But again, none of this specific structure [nor] its combination
is reflected in the abstract idea offered by the defendant.

There are still other ways in which the proposed abstract idea oversimplifies the
claim. In the claim, the microprocessor stores time-stamped information about the
occurrences of specific user-defined events to allow for future reference and
analysis, including tendencies of unsafe movement habits [°°] and whether improper
movements occur more often in the morning or afternoon.[**] I’m citing for all of
that to columns 1, 2, and 6 of the patent. None of that is . . . fairly encompassed in
the abstract idea offered . . . by the defendant.

Also, ... analysis . . . is arguably [(at least)] captured in the claims. It’s not
expressly called out in the claim, although it is expressly called out in the
specification. At this point, I don’t have a basis to conclude that the analysis step
taught in the specification is not part of the claim. And if it turns out that it is part
of the claim, then it’s further support for my conclusion today because that analysis
step is ... definitely not reflected in the abstract idea identified by Defendant,
which would be yet another oversimplification.

[Also,] “[a]n output indicator [...] for signaling the occurrence of user-defined
events,”[°"| that it is warning the user, which improves upon one of the prior art

 

33D. 18 at 14.

34 °576 patent at 6:17-19.
33 Fd. at 1:62-63.

36 Id. at 2:2-4.

7 Idol. 1.

 

 

 

10
detectors by “providing [...] instant feedback regarding the physical movement

So here, I find the analogy to CardioNe?[°’] to be a persuasive one. [T]here, the
claims were drawn [to] a device for detecting and recording the presence of atrial
fibrillation or atrial flutter in a patient. The court found the claims there were not
directed to an abstract idea but were instead “directed to a patent-eligible
improvement to cardiac monitoring technology.”[®] ... Similarly, here, in my
view, Claim 1, read considering the written description, focuses on specific means
or methods that improve the functionality of the physical movement monitoring
device,

Now, I recognize that Fossil has offered today a new proposed abstract idea, one
which at least recognizes that the claims are directed to a physical device, This new

proposal does not alter my conclusion . . . because it’s not correct that the only
oversimplification I have found relates to the lack of reference to the physical
device.

But also, I should add that in fairness to Plaintiff as well as the Court, there has to
come a time in which ... the defendant is no longer permitted to alter what it is
arguing is the abstract idea to which the claim is directed. Moreover, the shifting
in articulation of the purported abstract idea itself casts doubt on whether the claim,
as a matter of law, truly is directed to an abstract idea. And here, I think it is
noteworthy that in the briefing, the defendant articulated the abstract idea in
different ways, and then again... offered a new way today.

Relatedly, I think this case illustrates the potential perils of continuously shifting
the articulation of what the purported abstract idea is. Fossil’s best argument at
step two is that the claim amounts to nothing more than the practice of the abstract
idea, but for me to evaluate that argument, I first must know what the abstract idea
is. So, a “shifting sand[s]” approach to articulating the abstract idea makes [the]
step two analysis difficult, if not impossible.

Because Fossil has oversimplified what Claim 1 is directed to, and the claim is not
directed merely to gathering and analyzing information ... and then displaying the
result, Fossil’s comparison to the claims found ineligible in Electric Power
Group["] fail[s].

 

38 Id. at 10:32-33.

9 CardioNet, 955 F.3d 1358.

40 Id, at 1362,

4t Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016).
11

 

 
Fossil also argued that the mental process test supports [a] finding in its favor at
step one. Again, I think this mental process test is often a valuable clue, particularly
at step one.... I'll cite here again Synopsys,[**] which I think stands . . . for the
proposition that courts can continue to look to this mental process test. Fossil
contends that... the claim can be performed “mentally or with a pencil and paper,
for example, by a personal trainer tracking specific movements and specific timing
when those movements occur.”[?] That’s a summary of a quote from . . . one of
the briefs filed by Fossil.

But even assuming without deciding that the mental process test supports the
conclusion that the claims here are directed to an abstract idea, this is, in the end,
merely a clue and not dispositive[. Given] the conclusions about the proposed
abstract idea oversimplifying the claim, I find here that the mental process test does
not... provide enough support for me to reach [a] conclusion in favor of ...
[D]Jefendant at step one.

Because . . . [D]efendant has not prevailed at step one, it is not necessary to address
step two, and I will not address step two. I will be denying Fossil’s motion based
on its failing at step one.

And with that, I will turn to the third case, FiscalNote v. Quorum Analytics. Here,
we have Quorum’s Rule 12(b)(6) motion. For the reasons I’m going to explain,
Quorum’s motion is granted.

It is granted with respect to both patents, U.S. Patent Nos. 10,953,002, entitled
“Systems and Methods For Analyzing Policymaker Alignment with Organizational
Posture,” and 10,672,092, “Systems and Methods for Mapping to Milestones and
Policymaking Process.” The two patents share a specification that is substantively
identical, although of course the claims differ, but like the parties, I] will refer
interchangeably to the two specifications.

On the representative claim issue, Quorum’s motion is directed to all claims of both
patents. Quorum proposes that Claim 1 of the °002 patent is representative of all
claims of the ’002 patent and that Claim 10 of the ’092 patent is representative of
ali claims of the 092 patent. FiscalNote argues that for the ’002 patent, the Court
must assess Claim 1, as well as dependent claims 4, 6 to 9, 17 to 19, and 23; and
that for the 092 patent, the Court must assess Claim 10 as well as dependent claims
2 and 19.

On this dispute about representative claims, the Court sides with Quorum. While
separate analyses are required for the ’002 and °092 patents, only one claim for
each of these two patents needs to be addressed.

 

42 Synopsys, 839 F.3d at 1146.
“DI. 21 at 4.
12

 

 
This is because for each of the two patents, the additional claims identified by
FiscalNote and the representative claims identified by Quorum are substantially
similar and linked to the same abstract idea. And that is, as I understand it,
essentially the test for representative claims. I take that from Content
Extraction."

Generally, and as noted in the largely common specification, all the claims of the
(102 patent and the 092 patent are linked to a similar idea. That is, “systems and
methods that incorporate machine learning and data aggregation techniques to
provide policymaking analyses and predictions.” [**]

Nor has FiscalNote presented any meaningful argument for the distinctive
significance of any claim limitation not found in the representative claim. That,
too, is part of the analysis as to whether I can rely on the representative claim or
claims. I get that from Berkheimer.[**] Thus, Claim 1 of the °002 patent is
representative for purposes of Section 101 analysis of all claims of the ’002 patent,
just as Claim 10 of the ’092 patent is representative of all claims of the ’092 patent
for purposes of the 101 analysis.

Notwithstanding that finding, and in an abundance of caution, I will, before I
conclude, address on the merits all the claims that Plaintiffhas asked me to address.

The next issue I confront is claim construction, and here there is something to say.
In the checklist letter, FiscalNote identified the term “scraped from the Internet” as
being in dispute and proposes that it be construed as “collecting data from the
Internet with the aid of a computer.” From this, it follows, in FiscalNote’s view,
that the inventions are plainly not a series of mental steps and cannot be performed
manually by a human[*”] and FiscalNote suggests that this would therefore impact
the results of the 101 analysis.

In the Court’s view, FiscalNote waived its opportunity to argue that claim
construction is necessary before the Court can resolve the 101 motion by not
providing the Court, in its answering brief, a proposed construction and at least
some explanation as to what difference adoption of that proposed construction
would make. FiscalNote does a little bit better in its checklist letter, but that also
is too late.

In any event, Quorum, now being on notice of FiscalNote’s claim construction
position, argues persuasively that even adoption for purposes of this motion of

 

44 Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,
1348 (Fed. Cir. 2014).

45 °002 patent at 2:15-18.
46 Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018).
47 1).1. 20 at 1.

13

 
FiscalNote’s proposed construction makes no difference to the 101 analysis. The
Court agrees with Quorum on that point. Even adopting FiscalNote’s new proposed
construction still leaves us with nothing more than patent claims that involve
normal computer operations.

So, in reaching the conclusions that I will articulate below, I have assumed that the
claimed “scraping from the Internet” must be performed with the aid of a computer.
That is, I have adopted for purposes of this motion only the proposed construction
of that claim term offered by the plaintiff.

So, let me turn to the analysis. I’Il address step one for both patents and then I will
move on to step two. At step one, the Court agrees with Quorum that the
representative claim of the ’002 patent is directed to the abstract idea of collecting,
analyzing, and displaying policymaker data. As Quorum correctly explains, the
claims of the ’002 patent are directed to analyzing decisions by policymakers such
as elected officials, to assess where they stand with respect to certain issues. That
is from the opening brief.[4*] And even the complaint{’] alleges that the ’002
patent “provides techniques to gather, organize, and analyze data.” That is a quote.
And I think it supports what I find is the abstract idea that the ’002 patent claims
are directed to.

The Court further agrees with Quorum that the representative claim of the °092
patent is directed to the abstract idea of collecting and storing milestone data for
different locales and then presenting that data using standardized terminology. As
Quorum states, the claims of the ’092 patent are directed at “using standardized
terminology to describe local milestones such as a bill receiving a floor vote in the
local legislative process, where the milestones may be described using specific
local terminology.” That, too, is a quote from the opening brief.[°"|

And here again with the ’092 patent, even FiscalNote’s contentions support the
abstract nature of the claims. FiscalNote states in its answering brief[*'] that the
(92 patent is directed to “an Internet-based system [that] presents a timeline of
events corresponding to legislative milestones where the milestones are data in
different formats that are normalized such that local milestones are replaced with
normalized ones.” I cleaned up the quote a little bit but that is essentially what the
plaintiff says.

To me, that is an abstract idea, and it’s basically the same abstract idea identified
by Defendant. Collecting and analyzing information, displaying results, and

 

8D,
D1.
ODL
IDI

11 at 1.
1424.
Ll at 1.
14 at 15.
| 14

 
storing data are all abstract ideas, individually and in combination. We know this
from many cases at this point.[°7]

Unlike what I found in one of the cases earlier today, here the defendant has not
oversimplified the claims. The abstract ideas identified by Quorum do fairly
capture what the claims are directed to.

FiscalNote has said ... at times ... that each of these patents is directed to
improvements in computer technology, but in my view, that is incorrect.
FiscalNote has identified nothing in either patent to support its contention and the
Court cannot find support for it in these patents, even recognizing that these are
lengthy patents.

Nothing in the specification says that either of these patents is about improving
computers. This specification, unlike some that I addressed earlier today, isn’t even
silent on this point. Instead, it affirmatively explained the problems it is solving
and they’re not computer-related problems. For example, the °002 patent,
especially at columns 1, 2, and 13, explain[s] that the patent is directed to what
might be called a computerized lobbyist. And columns 17 to 19 explain that one
can use any type of computer hardware as well as undisclosed computer software
to practice the invention.

Likewise, for the ’092 patent, especially if you look at columns 32 to 34 of the
specification, the patent tells us that what is really going on is just the use of a
computer for what is the basically abstract idea of translating diverse language used
around the country or the world for referring to policymaking milestones and
converting that diverse language into a common normalized status term

... TecSec[*] .. . instructs the Court to consider whether claim focus is “on specific
asserted improvements in computer capabilities or instead on a process or system
that qualifies as an abstract idea for which computers are invoked merely as a tool.”

Relatedly, we’re told to inquire whether the patent provides a solution to a problem
specifically arising in the realm of computer networks [Jor computers and whether
the claim identifies the specific improvement rather than only claiming a desirable
result or function.[**]

When I asked those questions of the ’002 and the °092 patents, the answers all
support Quorum and not FiscalNote.

 

%* See, e.g., Trading Techs., 921 F.3d at 1384-85; Elec. Power Grp., 830 F.3d at 1353; SAP Am.,
898 F.3d at 1167.

°3 TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1293 (Fed. Cir. 2020) (quoting Unilec USA, Inc. v.
LG lees. USA, Inc., 957 F.3d 1303, 1306-07 (Fed. Cir. 2020)).

54 Id
15

 
The claims of both patents use only results-oriented functional claim language and
lack specificity .... [T]he °002 patent[,] particularly Claim 1, a representative
claim, invokes computers as a tool, claiming only desirable results rather than a
specific improvement to a computer-specific problem. For example, you can use
only off-the-shelf conventional computer components, which further supports this
conclusion. I cite, for example, column 11 at lines 54 to 59,

Similarly, for the 092 patent, representative claim 10 invokes computers as a tool,
again claiming only desirable results rather than a specific improvement to a
computer-specific problem. The specification again, the same portion I just cited,
column 11, lines 54 to 59, expressly refers to conventional computer components
and how they can be used to practice the claims. There are other references
throughout the very long specification that additionally make clear we’re talking
about conventional computer components only as well as software that is not even
identified with any specificity.

As the claims make clear as well, the system practicing the claims of the 092 patent
will access Internet data, normalize that data by converting the terms and then map
those terms to a timeline for display to the user. This is abstract and is not a
computer-focused improvement,

Additionally, what I have referred to today as the mental process test provides an
additional clue that FiscalNote’s claims are directed to an abstract idea. I
incorporate here by reference ail my prior discussions of the continuing usefulness
of the mental process test. Applying that test here, all of what the claims of the
°002 and ’092 patents cover could be practiced by, and as is explained in the
specification, have long been practiced by, humans without computers.

For the ’002 patent, the patent itself explains that lobbyists and internal analysts
have long done that which the °002 patent makes easier and more efficient and
quicker.[°°] The steps of the claims mirror how a human working with a pen and
paper would collect and analyze policymaker data to assess how policymakers[’]
view(s align] with those of an organization.

Similarly, for the °092 patent, the patent itself explains that humans can and have
normalized legislative processes and outcomes with specifications. Again, column
| explains that this process was used in the past by human beings and that the patent
is merely using computers to reduce the cost. The entire concept of a normalized
outcome is contingent on a human-oriented outcome|[:] understanding potentially
varying terms for the same policymaking outcome.

As I have now at great length explained, I think that these claims do not survive the
step one analysis. That is, Defendant has met its burden at step one.

 

55°92 patent, cols. 1-2.
16

 

 
Let me turn to step two. At step two, the Court determines whether there is a
transformative improvement that amounts to more than a mere practice of the
abstract idea. Here, there is not. Instead, Quorum has shown that the claims of the
002 and °092 patents are not patent eligible.

As an initial matter, but one of great significance in the context of this case, very
much of what FiscalNote argues at step two, in my view, appears to presume that
the claims here are directed to a computer-based improvement. As I have already
explained and will not repeat, these claims plainly are not directed to that.

In my view then, FiscalNote has little left to its argument. There is little left for me
to analyze at step two, but I will do the analysis that is required. Everything that
Plaintiff asserts that the claims add beyond the abstract idea amounts to nothing
more than performing the idea more quickly, more efficiently, using generic
computer components and software, which we know from many Federal Circuit
decisions is .. . not patent eligible subject matter,

Based on FiscalNote’s contentions, the Court understands it must assess whether
there is a fact dispute or at least a fact dispute as to whether the ordered combination
of the limitations of the representative claims gives rise to an invention of
something more than just practicing the abstract idea. In addressing this issue, the
law is clear that the abstract idea itself cannot supply the inventive concept no
matter how groundbreaking the abstract idea may be. We know this from, among
other places, Trading Technologies[**| and BSG,[°"| which states that “a claimed
invention’s use of the ineligible concept to which it is directed cannot supply the
inventive concept that renders the invention ‘significantly more’ than that ineligible
concept.,.. Ifa claim’s only ‘inventive concept’ is the application of an abstract
idea using conventional and well understood techniques, the claim has not been
transformed into a patent-eligible application of an abstract idea.”[°*]

And that is essentially what is going on here. With respect to the 002 patent,
FiscalNote contends it has invented a more customizable method of improving
analysis of policymaker data. The specification teaches that the invention results
in “more accurate prediction and more global analysis of policymaking, traditional
lobbying and/or algorithm.”[°] In the Court’s view, this is just practice of the
abstract idea to which Claim 1 is directed and does not help FiscalNote at step two.
Even assuming FiscalNote’s purported improvement did not exist or did not exist
in the prior art and that it is novel, it would still amount to “maybe a new idea, but

 

6 Trading Techs., 921 F.3d at 1385.
57 BSG Tech LLC y, Buyseasons, Inc., 899 F.3d 1281, 1290-91 (Fed. Cir. 2018).
58 Td.
59 *Q02 patent at 11:60-62.
17

 
still an abstract one.” And we know from Simio[®] that that is not sufficient for the
plaintiff.

It’s similar with the *092 patent. Maybe FiscalNote invented the ability to
efficiently recognize and organize and display unfamiliar terms, but this is just
practicing the abstract idea to which Claim 10 and the ’092 patent is directed and
does not help FiscalNote at step two. Unlike in Enfish v. Microsoft,[°'] there is no
specific implementation of the solution to a problem here. So, the analogy to Enfish
is not persuasive, nor is the analogy that FiscalNote makes to DDR Holdings.[*"|

For reasons I have explained at length, the claims here do not solve a problem
specifically arising in the realm of computer networks, unlike the claims that
survived in DDR Holdings and in Enfish as well. I’ve also referred to Cellspin, but
unlike in Ceflspin, there here are not allegations in the complaint which must be
taken as true which overcome the motion to dismiss.

Instead, here, as I have already basically said, the specification essentially doomed
the patent eligibility ofthe patent claim. ... The specification is not silent. Instead,
it teaches patent claims which at bottom are just taking longstanding human
behavior and doing [it] with conventional and unspecified and undisclosed
computer components and software. This is not patent eligible subject matter.

While I have sided with Quorum on the representative claim disputes, in the interest
of completeness, I will now quickly run through what is added by each of the other
claims that FiscaiNote asks me to separately consider. Nothing in any of those
claims alters the Court’s conclusion at step one or step two. In the ’002 patent:

e Dependent claim 4 requires the ability to adjust weighting of issues.

e Dependent claim 6 requires adjustment of visual displays based on
weighting of issues.

e® Dependent claim 7 requires adjustment of visual displays based on updated
information.

* Dependent claim 8 requires that the display be interactive for viewing
policymaker information.

e Dependent claim 9 requires the identity of each policymaker be displayed.

 

6 Simio, 983 F.3d at 1354.

61 Enfish, 822 F.3d at 1339.

82 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014).
18

 

 
e And claim 17 requires that the display show whether an individual supports
jor opposes] the organization’s posture.

« Dependent claim 18 requires differential weighting of the individual
policymaker’s position.

¢ Dependent claim 19 requires adjusting the graphical display after weighting
of issues is applied.

e And dependent claim 23 requires the ability to weight the issues according
to the organization.

At best for FiscalNote, each of these dependent claims may add something that was
unknown in the prior art but none of them adds anything beyond practicing the
abstract idea. They add nothing that amounts to anything more than further
analyzing and displaying existing data based on user input. So, they add nothing
that alters the step one or step two analyses.

Similarly, for the ’092 patent:

*« Dependent claim 2 requires scraping to cover legislative documents from
different governments.

e Dependent claim 19 requires updating information based upon machine
learning.

Just as with the ’002 patent, each of these dependent claims do[es] nothing more
than potentially add a novel limitation, but those limitations merely amount to
practice of the abstract idea of normalizing policymaker data. They do not,
therefore, in any way alter the Court’s conclusion with respect to step one or step
two.

The Court will not permit amendment of the complaint in this case. Any
amendment would be futile given the Court’s conclusion based on the legal
conclusion ... at step one that the claims are directed to the abstract ideas I have
identified. In my finding, I have [considered] the claim limitations and the
statements in the specification themselves, all of which are fixed and cannot be
changed in litigation and cannot be pled around. It follows that the claims of these
patents, the ’002 and the °092, are not directed to patentable subject matter. Any
attempt to... amend the pleading would be futile. FiscalNote is, and wili remain,
unable to state a claim for patent infringement on which relief could be granted.
Therefore, Quorum’s Rule 12(b)(6) motion to dismiss will be granted and the Court

will close this case. . 9 /
<~ eo

HONORABLE LEONARD P, STARK
UNITED STATES DISTRICT JUDGE

 

19

 
